FILED
                                                                                               MAy 2 6 2DD9
                              UNITED STATES DISTRICT COURT                               e';rk, u.s. District and
                             FOR THE DISTRICT OF COLUMBIA                                    ankruptcy Courts



Derian Douglas Hickman,                        )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Civil Action No.
                                               )                             09 0974
Pentagon of the United States                  )
of America,                                    )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

        The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis.

The Court will grant the application to proceed in forma pauperis and dismiss the complaint.

        Rule 8 of the Federal Rules of Civil Procedure states the minimum requirements for

complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint contain a short and plain

statement of the grounds upon which federal jurisdiction rests, a short and plain statement

showing that the plaintiff is entitled to relief, and a demand for judgment for the relief sought.

The minimum requirements Rule 8 imposes are designed to provide defendants with sufficient

notice of the claim or claims being asserted in order to allow defendants to prepare a responsive

answer and an adequate defense, and to determine whether the doctrine of res judicata applies.

Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Compliance with Rule 8(a)'s

requirements should also provide a court with sufficient information to determine whether it has

jurisdiction over the claims.

        As drafted, the only named defendant is a building, which is not an entity that may be

sued in its own name. Beyond that, the complaint does not make clear what claims plaintiff is




                                                                                                              3
pursuing against which intended defendants on what grounds, and it does not provide sufficient

notice to the defendants of the claims so that they may prepare a proper defense. The complaint

also does not provide sufficient information to determine that jurisdiction exists to hear any of

the claims plaintiff intends. Accordingly, the complaint will be dismissed for failure to comply

with the requirements of Rule 8.

        A separate order accompanies this memorandum opinion.




Date:   J~   !Mtt 2JJdj                              ~AJ~4~




                                               -2-